DETAILED ACTION

Status of the Application
	In response filed on January 12, 2022, the Applicant amended claim 12 and added claims 31-33. Claims 21-30 were previously withdrawn from consideration. Claims 12-19 and 31-33 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claim 12 under 35 U.S.C. 102(e) have been considered, but are not persuasive. Applicant argues “Ferreira does not describe any type of ‘continuation’ of a dynamic advertisement. Rather Ferreira describes various different advertisements that are served to the user depending of various factors”. Examiner respectfully disagrees. Although Ferreira discloses different versions/templates which may change the elements/components that are rendered, these all still represent a single advertisement, consistent with Applicant’s own disclosure. Furthermore, Ferreira explicitly states that they are still considered to be the same advertisement as opposed to “various different advertisements” ([0035] “the templates…can vary…template 300 to serve as a basis of a search engine…view of an advertisement…a different template to serve as a basis for a browser page view of the advertisement…mobile view of the advertisement”, [0038] “determines a template…to generate the advertisement”. The content of the advertisement in Ferreira (e.g., via selection of on the template used) can dynamically change over time/request based on the conditions associated with the ad request, such as progressing based on the stage in the purchase funnel the user is in based on past times the advertisement was served and/or interacted with ([0045] “the template for use when…targeting a user at an “awareness” level in the sales funnel…templates for user when…targeting a user at a “consideration” level in the sales funnel…”, [0038] “may select one template when the advertisement will be served to a user that is not familiar…and a second template when the user has purchased the advertised product”, [0003] “user that…has already viewed an initial advertisement may be presented with a different version of the advertisement”). As such, Ferreira discloses providing the advertisement in response to a second ad request in a format and with elements (e.g., a version/template of the same advertisement having different content based on, for example, the size of the device upon which the advertisement will be displayed and the stage in the purchase funnel the user is in based on past times the advertisement was served and/or interacted with) such that it is “a continuation of the first dynamic display format and elements…and collectively form a continuous sequential story-based evolution of the dynamic advertisement, consistent with Applicant’s own disclosure (see Fig 20 and [0114] “Fig 20 illustrates the actual path or story line for the particular user…”  which shows different sizes and different elements that are different for each separate request based on the device associated with each respective request and based on the stage in the purchase funnel the user is in based on past times the advertisement was served and/or interacted with))

	Applicant’s arguments, with respect to the rejection of amended claim 12 under 35 U.S.C. 103 have been considered, but are not persuasive. Applicant argues “Sosiak describes a plurality of advertisements… In contrast, claim 12 recites…which is technologically different from what Sosiak describes.” As a preliminary matter, Examiner notes that the rejection suggests it would have bene obvious to modify Barnes’ integrated advertisement (which dynamically determines the content and layout for different requests over time based on the profile of the user, targeting criteria, and/or based on the screen size) such that subsequent instances of the integrated advertisement also form a continuous sequential story-based evolution. Applicant attacks Barnes’ and Sosiak separately, whereas the rejection is based on a combination of references. Furthermore, Applicant’s argument appears to hinge on the meaning of “a single advertisement”, and has not responded to the Examiner’s previous interpretation or explanation for why Sosiak teaches what may reasonably be interpreted as a “single advertisement” based on Applicant’s own disclosure. Applicant’s arguments suggesting the plurality of successive story-telling advertisements of Sosiak are technologically dissimilar from the claims invention is not persuasive, and appears to suggest a narrower interpretation of the claimed invention than is required. Applicant’s claims require selecting display formats and advertisement elements based on a user profile and device characteristics (e.g., screen size) associated with ad requests. Applicant’s specification describes a varieties of mechanisms/solutions for doing this. (see [0051] “receives multiple versions of the advertising unit…each version ma provide…the format and layout of each version may differ…selects appropriate versions of the advertising unit to suit each requesting client”, [0055], [0057] “the system may include both automatic formatting…as well as manually receiving particular versions of the advertising unit”, [0085]). As such, it appears as if a plurality of different versions of an ad (e.g., having different sizes and components) may be stored, and that these may constitute a “single advertisement unit”. As such, storing different versions of advertisements with different components and sizes and selecting one of these advertisements responsive to a request is not “technologically different” from Sosiak. Sosiak discloses storing different versions of advertisements and selecting a version responsive to a request.
	Furthermore, Applicant’s suggestion that Sosiaks sequential impressions with different components (even though they refer/correspond with a same merchant) constitute “two different ads” while Applicant’s second ad with different components are somehow “a single advertisement” is not persuasive, and appears to rely on an interpretation of “single advertisement” that is incommensurate with what is claimed and what is described in Applicant’s own disclosure. Applicants own specification describes a sequential story-based evolution of a dynamic advertisement as serving subsequent impressions with components that differ based on “events, actions of the user, or other criteria” ([0034]). These events/criteria apparently include “the user’s view ability (sequencing) location, pervious actions, time of day, store promotions, or other criteria ” ([0035]). One example of changing based on previous action includes the stage of a purchase funnel a user is in (Figs 12  thru 20 show the components of an ad changing based on purchase funnel stage). These different impressions with different components at different times correspond to a “path or story line for the particular user” ([0024]). Apparently, these different impressions, served at different times with completely different components and objectives, constitute a “single advertisement”. The Examiner agrees that the term “advertisement” has an abstract and broad meaning. For Example, an advertisement may be considered anything that tries to make someone aware of something (e.g., a merchant). Therefore, and consistent with Applicant’s own specification as discussed above, a broadest reasonable interpretation of  “a single advertisement” comprises any associated content that the plurality of advertisements discussed in [0031] of Sosiak that each pertain to Starbucks coffee but different contexts are equivalent to what is referred to as a “single advertisement” as discussed in Applicant’s disclosure).
Examiner further noted, with respect to the alleged “technological differences”, Barnes (the primary reference) discloses a single ad unit which does not rely on different templates or “versions”, and the dynamic selection of components for integration into the ad unit (e.g., based on device characteristics and/or screen size) such that the “same advertisement” may have a different appearance (e.g., size) and content (e.g., images, text, etc.) based on the context in which it is served/viewed.  Barnes further discloses that the single ad unit having varying components may be based on targeting criteria (6:45-58). As such, Barnes does disclose a “single advertisement” that is technologically the same as the “dynamic” embodiments that do not involve different versions described in the specification (even though the claims are not limited to this particular embodiment). The combination of references would therefore teach what is claimed, even if Sosiak alone did not.

Claim Interpretation
	The claims suggest that the second dynamic display format and elements “is a continuation of the first dynamic display format and elements…and collectively form a continuous sequential story-based evolution of the dynamic advertisement”. Applicant’s disclosure suggests that providing the advertisement in response to a second ad request in a different format and with different elements (e.g., selected based on the size of the device upon which the advertisement will be displayed and/or stage in the purchase funnel and/or time-of-day (see Fig 20 and [0114] “Fig 20 illustrates the actual path or story line for the particular user…”, [0052]-[0057] “advertiser can define a single advertising unit that dynamically responds…ability to change in real time based on a set of rules…the authoring component receives multiple versions of the advertising unit…each version may provide a set…specific to a particular screen size and/or device…the format and layout of each version may differ…selects appropriate versions of the advertising unit to suit each requesting client…uses the determined  client characteristics to dynamically select a version of the published advertising unit that is most compatible…”).
Claim 32 requires that “the dynamic advertisement is a “single continuous advertising unit”. As explained above, the “continuous” nature of the unit may be that the content/elements of the ad correspond to a different stage in the purchase funnel. The “single…advertising unit” appears to mean that the advertisement relates to the same merchant and/or product. For example, the specification suggests that a “single unit” that is also “dynamic” may be made up of different versions of the ad stored in the server (e.g., each with different formatting and with different element), and wherein an appropriate version of the ad is selected/served based on the conditions under which the advertising unit is selected (e.g., based on based on the size of the device upon which the advertisement will be displayed and/or stage in the purchase funnel and/or time-of-day or location) ([0052]-[0058] “advertiser can define a single advertising unit that dynamically responds…ability to change in real time based on a set of rules…the authoring component receives multiple versions of the advertising unit…each version may provide a set…specific to a particular screen size and/or device…the format and layout of each version may differ…selects appropriate versions of the advertising unit to suit each requesting client…uses the determined  client characteristics to dynamically select a version of the published advertising unit that is most compatible…the dynamic advertisement component dynamically selects…may include…manually receiving particular versions of the advertising unit from an advertisement author…selected format and layout…respond to present conditions under which the advertising unit is requested”).
Claim 33 requires that the “advertising unit changes in real time based on a set of predetermined rules”. A broadest reasonable interpretation of changing in real time based on a ([0057]-[0058] “the dynamic advertisement component dynamically selects a format and layout of an advertising unit to serve…may include…manually receiving particular versions of the advertising unit from an advertisement author…selected format and layout…respond to present conditions under which the advertising unit is requested”, [0084] “configuring an ad to dynamically change in real time…one way is to use swap ads”, [0101] “one example is the flow line for a specific user based on the purchase process”, Fig 20). In other words, the unit may change in real time by changing based on the conditions (e.g., device characteristics, stage in the purchase funnel, time of day or physical location, etc.) at the time the ad was requested. This limitation does not require that the actual content/elements of the ad change while rendering the same version of the advertising unit. 


Claim Objections
	Claim 14 is objected to because of the following informalities: --involve using-- should be inserted to replace “include” and “includes a” to ensure the claim language conforms with standard grammatical construction. “wherein identifying…does not include…PII” is grammatically incorrect, because neither PII nor “second information” limit or further define the verb “identifying”. Appropriate correction is required.



Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-19 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 12 recites the phrase "the second dynamic display format." There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the phrase “the second dynamic display format” will be interpreted as being “a second dynamic display format.”
	Each of the dependent claims are similarly rejected by virtue of their dependency on this claim.

	Claim 13 recites the phrase "receiving…and the first information identifying the user profile." There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the phrase “the first information identifying the user profile” will be interpreted as being “and

	
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 12, 14, 15, 17-19, and 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnes et al. (U.S. Patent No. 8,655,716, February 18, 2014 hereinafter "Barnes”) in view of Sosiak et al. (U.S. PG Pub No. 2013/0117127, May 9, 2013 - hereinafter "Sosiak”)

With respect to claim 12, Barnes teaches a method comprising;
waiting for a first request, at the server computer, to serve a dynamic advertisement to the user based on the user profile; (Fig 4A tag 402 – the ad server is “waiting for a first request” prior to receiving the request, 2:45-65 the request is for an integrated advertisement which is equivalent to “a dynamic advertisement to the user”, 8:60-67 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement”)
receiving the first request, at the server computer, from a first client device to access the dynamic advertisement to display on the first client device based on the user profile,  (Fig 4A tag 404, 2:45-65 the request is for an integrated advertisement which is equivalent to “a dynamic advertisement to the user”, 8:60-67 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement”)
wherein the first client device and the second client device differ from each other in screen size (1:30-50 & 2:45-67 & 9:20-26  different devices and device types have different screen sized)
identifying, at the server computer, the user profile that initiated the first request (8:60-67 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement”)
identifying, at the server computer, a characteristic of the first client device, wherein the characteristic including at least a screen dimension of the first client device (9:20-26 “may determine the screen size based on an indication…provided in the request or using other mobile device information provided in the request”)
using, at the server computer, the user profile as identified and characteristic of the first client device as identified to select a first dynamic display format and elements of the dynamic advertisement to serve to the first client device based on the screen dimension and the user profile; and (2:57-67 “dynamically bind…with one of the plurality of images in the image portion…based on the screen size”, 8:60-67 & 9:1-5 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement…may select…based on…the profile of the user…targeting criteria…selects an image to bind…based on the screen size”)
responding, at the server computer, to the first request from the first client device based on the user profile with the first dynamic display format and elements of the dynamic advertisement, such that upon receiving the first request from the first client device, the server computer determines the first dynamic display format and elements of the dynamic advertisement to serve to the first client device based on the screen size of the first client device and the user profile  (2:57-67 “dynamically bind…with one of the plurality of images in the image portion…based on the screen size”, 8:60-67 & 9:1-5 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement…may select…based on…the profile of the user…targeting criteria…selects an image to bind…based on the screen size” – the server selects different display formats and binds different images/components for different requests based on user profile and screen size  and device characteristics, see also 6:1-56)
receiving a second request, at the server computer, from the second client device to access the dynamic advertisement to display on the second client device based on the user profile (2:57-67 “dynamically bind…with one of the plurality of images in the image portion…based on the screen size”, 8:60-67 & 9:1-5 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement…may select…based on…the profile of the user…targeting criteria…selects an image to bind…based on the screen size” – the server selects different display formats and binds different images/components for different requests and therefore may receive a second request for the same integrated ad, see also 6:1-56)
responding, at the server computer, to the second request from the second client device based on the user profile with the second dynamic display format and elements of the dynamic advertisement, such that upon receiving the second request from the second client device the server computer determines the second dynamic display format and elements of the dynamic advertisement to serve to the second client device based on the screen size of the second client device and the user profile, such that the dynamic advertisement is served in different content layout versions based on the screen sizes of the first client device and the second client device and the user profile, (2:57-67 “dynamically bind…with one of the plurality of images in the image portion…based on the screen size”, 8:60-67 & 9:1-5 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement…may select…based on…the profile of the user…targeting criteria…selects an image to bind…based on the screen size” – the server selects different display formats and binds different images/components for different requests and therefore may receive a second request for the same integrated ad, see also 6:1-56)
wherein the first dynamic display format and elements of the dynamic advertisement served to the first client device is responsive to the characteristic of the first client device and the user profile, (2:57-67 “dynamically bind…with one of the plurality of images in the image portion…based on the screen size”, 8:60-67 & 9:1-5 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement…may select…based on…the profile of the user…targeting criteria…selects an image to bind…based on the screen size” – the server selects different display formats and binds different images/components for different requests based on user profile and screen size  and device characteristics, see also 6:1-56)
wherein the second dynamic display format and elements of the dynamic advertisement served to the second client device is responsive to the characteristic of the second client device and the user profile, (2:57-67 “dynamically bind…with one of the plurality of images in the image portion…based on the screen size”, 8:60-67 & 9:1-5 “the request may include…user profile data…that may be useful for selecting…an appropriate image within the integrated advertisement…may select…based on…the profile of the user…targeting criteria…selects an image to bind…based on the screen size” – the server selects different display formats and binds different images/components for different requests based on user profile and screen size  and device characteristics – Examiner notes that first/second here are inherent as Barnes discloses the dynamic building of the ad responsive to plurality of requests in general and a same user is capable of several requests, see also 6:1-56)
Barnes does not appear to disclose,
receiving information, at a server computer, from a user that subscribes to an Internet property, wherein the information establishes a user profile for the user at the Internet property;
wherein the first client device and a second client device are associated with the user profile based on the information
wherein the second dynamic display format and elements displayed on the second client device is a continuation of the first dynamic display format and elements of the dynamic advertisement displayed on the first client device and collectively form a continuous sequential story-based evolution of the dynamic advertisement
However, Sosiak discloses
receiving information, at a server computer, from a user that subscribes to an Internet property, wherein the information establishes a user profile for the user at the Internet property ([0018] & [0022] & [0025]-[0026] Examples of social networking web sites include Yahoo, Facebook, Tumblr, Linkedln, Flickr, and Meme. The server(s) 102 may enable the web site to provide a variety of services to its users. More particularly, users of the web site may maintain public user profiles, interact with other members of the web site, upload files (e.g., photographs, videos), etc.; paragraph 0025, note: The server(s) 102 may have access to one or more user logs 118 ( e.g., user databases) into which user information is retained. This user information or a portion thereof may be referred to as a user profile. More particularly, the user profile may include public information that is available in a public profile and/or private information. The user logs 118 may be retained in one or more memories that are coupled to the server(s) 102; paragraph 0026, note: The user information retained in the user logs 118 may include personal information such as demographic information (e.g., age and/or gender) and/or geographic information (e.g., residence address, work address, and/or zip code). In addition, each time a user performs online activities such as clicking on an advertisement or purchasing goods or services, information regarding such activity or activities may be retained as user data in the user logs 118. For instance, the user data that is retained in the user logs 118 may indicate the identity of web sites visited, identity of ads that have been selected (e.g., clicked on) and/or a timestamp. Moreover, where the online publisher supports a search engine via the server(s) 102, information associated with a search query, such as search term(s) of the search query, information indicating characteristics of search results that have been selected (e.g., clicked on) by the user, and/or associated timestamp may also be retained in the user logs 118. A user may be identified in the user logs 118 by a user ID ( e.g., user account ID), information in a user cookie, etc.)
wherein the first client device and a second client device are associated with the user profile based on the information ([0058] & [0072] & [0067] & [0036]-[0038] devices are correlated with same user based on the info)
wherein the second dynamic display format and elements displayed on the second client device is a continuation of the first dynamic display format and elements of the dynamic advertisement displayed on the first client device and collectively form a continuous sequential story-based evolution of the dynamic advertisement ([0031] & [0034]-[0038] “advertisements…associated with the same brand, product…or advertiser…correspond to a different…contexts…when the context indicates that it is 6:00 AM…and the user is home…indicate that the selected advertisement should be provided via the user’s home computer…9:00 AM…in a particular train station…advertisement may be provided to the user in the form of a notification…via the user’s mobile phone…the desire for a coffee initiated  by the earlier advertisement may therefore be strengthened…open his laptop…context may indicate…user is at work…sunny outside…may then present the user with an advertisement featuring two ice-cold Frappuccino’s…via the user’s work laptop…the plurality of advertisements…may together tell a store across the plurality of contexts…tell a cohesive story…an order may be associated with each of the plurality of advertisements such that…together tell a cohesive story that will further engage the user”, and per [0020] this provides “continuity of the advertising experience, a common message shared…may be strengthened”, [0040] “identify…based, at least in part  upon a profile of the user and …context”, [0044]-[0048] “tell a story…order may be associated…together tells a story…may ascertain a current position of the user within the store…select…based on the current position of the user within the story…”, [0065] “story flow may have a linear order, or may simply share a common theme”)
Sosiak suggests it is advantageous to include receiving information, at a server computer, from a user that subscribes to an Internet property, wherein the information establishes a user profile for the user at the Internet property; and wherein the second dynamic display format and elements displayed on the second client device is a continuation of the first dynamic display format and elements of the dynamic advertisement displayed on the first client device and collectively form a continuous sequential story-based evolution of the dynamic advertisement, because doing so track a user across contexts while creating a continuity of the advertising experience and strengthening of a common/shared message ([0031] & [0034]-[0038] & [0020] & [0044]-[0048] & [0065]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barnes to include receiving information, at a server computer, from a user that subscribes to an Internet property, wherein the information establishes a user profile for the user at the Internet property; and wherein the second dynamic display format and elements displayed on the second client device is a continuation of the first dynamic display format and elements of the dynamic advertisement displayed on the first client device and collectively form a continuous sequential story-based evolution of the dynamic advertisement, as taught by Sosiak because doing so can track a user 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would create a continuity of the advertising experience and strengthening of a common/shared message across contexts/impressions.
Furthermore, as in Sosiak, it was within the capabilities of one of ordinary skill in the art to modify the method of Barnes to include receiving information, at a server computer, from a user that subscribes to an Internet property, wherein the information establishes a user profile for the user at the Internet property; and wherein the second dynamic display format and elements displayed on the second client device is a continuation of the first dynamic display format and elements of the dynamic advertisement displayed on the first client device and collectively form a continuous sequential story-based evolution of the dynamic advertisement. Furthermore, as in Sosiak, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would strengthen the advertising effect , as is needed in Barnes.

With respect to claim 14, Barnes teaches the method of claim 12;
wherein the information is a first information, wherein identifying the user profile does not include personally identifiable information (PII), but includes a second information sufficient to distinguish the user profile from other user profiles Column 8 lines 61- column 9 lines 6, note: The request may include some or all of an indication of the website being browsed to, an indication of the type of device 302, demographic or user profile data stored on the device 302, or any other information that may be useful for selecting an appropriate integrated advertisement and an appropriate image within the integrated advertisement. In block 406, the advertisement server 306 may select one of the integrated advertisements 308,310, and 312 based on the website that was browsed to, the profile of the user of the mobile device 302, or any other targeting criteria. For example, the advertisement server 306 may select to respond 5 to the web browser 304 with the integrated advertisement 308; and column 8 lines 35-42, note: For example, the integrated advertisement 3 08 may have the images in the image portion 212 particularly designed for 18-25 year old males, the integrated advertisement 310 may have the images in the image portion 212 particularly designed for 45-60 year old females, and the integrated advertisement 312 may have the images in the image portion 212 particularly designed for business professionals). 
	Examiner’s note: with respect to this negative limitation in the claim, Barnes does not teach using PPI in the user profiles nor that it is required to provide ads therefore the Examiner interprets Barnes to read on the recited negative limitation. 
While Barnes clearly teaches using a user profile to provide targeted ads to users (see column 8 lines 54-67) Barnes does not expressly teach (1) collecting information in a user profile or more specifically the recited limitation of wherein the information is a first information. 
However, Sosiak et al. teaches (1) collecting information in user profile or more specifically the recited limitation of wherein the information is a first information (see paragraphs 0022, 0025-0026 -Paragraph 0022, note: Examples of social networking web sites include Yahoo, Facebook, Tumblr, Linkedln, Flickr, and Meme. The server(s) 102 may enable the web site to provide a variety of services to its users. More particularly, users of the web site may maintain public user profiles, interact with other members of the web site, upload files (e.g., photographs, videos), etc.; paragraph 0025, note: The server(s) 102 may have access to one or more user logs 118 ( e.g., user databases) into which user information is retained. This user information or a portion thereof may be referred to as a user profile. More particularly, the user profile may include public information that is available in a public profile and/or private information. The user logs 118 may be retained in one or more memories that are coupled to the server(s) 102; paragraph 0026, note: The user information retained in the user logs 118 may include personal information such as demographic information (e.g., age and/or gender) and/or geographic information (e.g., residence address, work address, and/or zip code). In addition, each time a user performs online activities such as clicking on an advertisement or purchasing goods or services, information regarding such activity or activities may be retained as user data in the user logs 118. For instance, the user data that is retained in the user logs 118 may indicate the identity of web sites visited, identity of ads that have been selected (e.g., clicked on) and/or a timestamp. Moreover, where the online publisher supports a search engine via the server(s) 102, information associated with a search query, such as search term(s) of the search query, information indicating characteristics of search results that have been selected (e.g., clicked on) by the user, and/or associated timestamp may also be retained in the user logs 118. A user may be identified in the user logs 118 by a user ID ( e.g., user account ID), information in a user cookie, etc.). 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Barnes in view of Sosiak et al. with the aforementioned teachings from Sosiak et al. with the motivation of providing a way to provide additional types of known targeted advertisements to a user based on data stored in a user’s profile (see Sosiak et al. paragraphs 0072, 0067, 0036-0038, and 0044-0045), when providing targeted advertisements based on a user’s profile is known (see Barnes column 8 lines 57-67 and column 8 lines 35-43) is known. 


With respect to claim 15, Barnes and Sosiak teach the method of claim 12. Barnes does not appear to disclose,
wherein the information is a first information, wherein identifying the user profile comprises requesting a second information from the Internet property to identify the user based on the user profile stored by the Internet property
However, Sosiak discloses wherein the information is a first information, wherein identifying the user profile comprises requesting a second information from the Internet property to identify the user based on the user profile stored by the Internet property (see paragraphs 0022 and 0025-0026 - Paragraph 0022, note: Examples of social networking web sites include Yahoo, Facebook, Tumblr, Linkedln, Flickr, and Meme. The server(s) 102 may enable the web site to provide a variety of services to its users. More particularly, users of the web site may maintain public user profiles, interact with other members of the web site, upload files (e.g., photographs, videos), etc.; paragraph 0025, note: The server(s) 102 may have access to one or more user logs 118 ( e.g., user databases) into which user information is retained. This user information or a portion thereof may be referred to as a user profile. More particularly, the user profile may include public information that is available in a public profile and/or private information. The user logs 118 may be retained in one or more memories that are coupled to the server(s) 102; paragraph 0026, note: The user information retained in the user logs 118 may include personal information such as demographic information (e.g., age and/or gender) and/or geographic information (e.g., residence address, work address, and/or zip code). In addition, each time a user performs online activities such as clicking on an advertisement or purchasing goods or services, information regarding such activity or activities may be retained as user data in the user logs 118. For instance, the user data that is retained in the user logs 118 may indicate the identity of web sites visited, identity of ads that have been selected (e.g., clicked on) and/or a timestamp. Moreover, where the online publisher supports a search engine via the server(s) 102, information associated with a search query, such as search term(s) of the search query, information indicating characteristics of search results that have been selected (e.g., clicked on) by the user, and/or associated timestamp may also be retained in the user logs 118. A user may be identified in the user logs 118 by a user ID ( e.g., user account ID), information in a user cookie, etc.). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Barnes in view of Sosiak et al. with the aforementioned teachings from Sosiak et al. with the motivation of providing a way to retrieve user profile information from storage (see Sosiak et al. paragraphs 0022 and 0025-0026) to provide targeted ads to users, when using a user profile to provide targeted ads to users is known (see Barnes column 8 lines 57-67). 

With respect to claim 17, Barnes teaches the method of claim 12;
wherein selecting a first dynamic display format and elements comprises selecting from one or more versions of an advertising unit (see column 3 lines 25-35 and column 3 lines 51-65 - Column 3 lines 25-35, note: In FIG. 1A, a first device may have a screen size such that an area 102 is available for displaying an advertisement 104. The advertisement 104 is shown to include an image and text. The image in the advertisement 104 may include, for example, a graphical logo for a pizza restaurant as well as other graphics.  The text in the advertisement 104 may contain a phrase designed to encourage a viewer of the advertisement 104 to perform some action, such as click on the advertisement 104. The text of the advertisement 104 shown in FIG. 1A includes the phrase, "Click Here For a Special Offer!"; and column 3 lines 51-65, note: Looking to FIG. 1C, rather than scaling the advertisement to fit into the area 106, a new advertisement 108 containing a different image and text may be designed for the smaller size of the area 106. The image of  the advertisement 108 simply displays a logo for the pizza restaurant rather than the entire image of the advertisement 104. Also, the text of the advertisement 108 is a shortened version of the text for the advertisement 104, simply using the phrase, "Click Here!" The redesigned advertisement 108 dis played in the area 106 has balanced the ease at which the advertisement 108 can be seen and the amount of information presented in the advertisement 108. It is contemplated that in some embodiments that the amount of information presented in a smaller area may be increased by utilizing scrolling text,  displaying a series of images, or other effects known to those skilled in the art).
 Barnes does not expressly teach an advertisement can be defined by an advertisement author using an authoring tool.
However, Sosiak et al. teaches an advertisement can be defined by an advertisement author using an authoring tool (see paragraphs 0063-0066 - Paragraph 0063, note: The system may provide one or more templates enabling advertisers to submit a set of a plurality of advertisements and associate the advertisements in the set with corresponding contexts. More particularly, the system may enable advertisers to successively select each of the advertisements and one of a plurality of contexts such that the system associates the selected advertisement with the selected context. For example, the system may provide advertisers with a plurality of contexts that are pre-configured to represent common contexts, where each of the plurality of contexts is defined by one or more possible context values. Alternatively, the advertisers may select each context by selecting one or more possible context values from a plurality of possible context values for each of one or more context aspects. In this manner, advertisers may submit advertising bids via the system such that each bid pertains to at least one context value of a context aspect; paragraph 0064, note: The system may also provide templates for common contexts. More particularly, a template may enable advertisers to associate a plurality of advertisements that share a common context value for at least one context aspect. For example, a first template may be associated with hot weather, while a second template may be associated with cold weather; paragraph 0065, note: Templates may also be provided for use in association with common story flows. For example, advertisers of laundry detergent may select a first story flow, while coffee shops or brands may select a second story flow. Story flows may also be associated with one or more particular context aspects and/or aspect value(s). For example, story flows associated with the day of the week and time of day context aspects may include a work day story flow and a weekend story flow. As another example, a story flow may be associated with hot weather, while another story flow may be associated with cold weather. A story flow may have a linear order, or may simply share a common theme; and paragraph 0066, note: In addition, the system may enable the advertisers to specify an order pertaining to the plurality of advertisements in a set such that the advertisements are ordered with respect to one another. In response, the system may assign the order to the plurality of advertisements. In this manner, the plurality of advertisements may tell a story across a plurality of contexts). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Barnes in view of Sosiak et al. with the aforementioned teachings from Sosiak et al. with the motivation of providing a way for an advertiser to input constraints for displaying targeted advertisements (see Sosiak et al. paragraphs 0063-0066), when displaying targeted advertisements based on multiple constraints is known (see Barnes column 8 lines 53-68).

With respect to claim 18, Barnes teaches the method of claim 12;
wherein selecting the first dynamic display format and elements of the dynamic advertisement comprises adjusting a flexible advertising unit to adapt the dynamic advertisement to the characteristic of the first client device (see column 8 lines 57-67, column 8 lines 35-42, and column 9 liens 52-67 - Column 8 lines 57-67, note: In block 402 the web browser 304 may browse to a website. In block 404, as part of the browsing function or in response to an indication in the website, the web browser 304 may send a request for an advertisement to the advertisement server 306. The request may include some or all of an indication of the website being browsed to, an indication of the type of device 302, demographic or user profile data stored on the device 302, or any other information that may be useful for selecting an appropriate integrated advertisement and an appropriate image within the integrated advertisement; column 8 lines 35-42, note: For example, the integrated advertisement 3 08 may have the images in the image portion 212 particularly designed for 18-25 year old males, the integrated advertisement 310 may have the images in the image portion 212 particularly designed for 45-60 year old females, and the integrated advertisement 312 may have the images in the image portion 212 particularly designed for business professionals; column 3 line 26-32, note: area 102 is available for displaying an advertisement 104. The advertisement 104 is shown to include an image and text. The image in the advertisement 104 may include, for example, a graphical logo for a pizza restaurant as well as other graphics. 30 The text in the advertisement 104 may contain a phrase designed to encourage a viewer of the advertisement 104 to perform some action, such as click on the advertisement 104. The text of the advertisement 104 shown in FIG. 1A includes the phrase, "Click Here For a Special Offer!"; column 9 lines 52-67, note: Looking to FIG. 1C, rather than scaling the advertisement to fit into the area 106, a new advertisement 108 containing a different image and text may be designed for the smaller size of the area 106. The image of 55 the advertisement 108 simply displays a logo for the pizza restaurant rather than the entire image of the advertisement 104. Also, the text of the advertisement 108 is a shortened version of the text for the advertisement 104, simply using the phrase, "Click Here!" The redesigned advertisement 108 dis- 60 played in the area 106 has balanced the ease at which the advertisement 108 can be seen and the amount of information presented in the advertisement 108. It is contemplated that in some embodiments that the amount of information presented in a smaller area may be increased by utilizing scrolling text, 65 displaying a series of images, or other effects known to those skilled in the art).

With respect to claim 19, Barnes teaches the method of claim 12;
wherein selecting the first dynamic display format and elements of the dynamic advertisement comprises applying present state information based on the user profile and the characteristic  of the first client device to dynamically adjust the first display format and elements of the dynamic advertisement (see column 3 lines 25-35 and column 3 lines 51-65 - Column 3 lines 25-35, note: In FIG. 1A, a first device may have a screen size such that an area 102 is available for displaying an advertisement 104. The advertisement 104 is shown to include an image and text. The image in the advertisement 104 may include, for example, a graphical logo for a pizza restaurant as well as other graphics.  The text in the advertisement 104 may contain a phrase designed to encourage a viewer of the advertisement 104 to perform some action, such as click on the advertisement 104. The text of the advertisement 104 shown in FIG. 1A includes the phrase, "Click Here For a Special Offer!"; and column 3 lines 51-65, note: Looking to FIG. 1C, rather than scaling the advertisement to fit into the area 106, a new advertisement 108 containing a different image and text may be designed for the smaller size of the area 106. The image of  the advertisement 108 simply displays a logo for the pizza restaurant rather than the entire image of the advertisement 104. Also, the text of the advertisement 108 is a shortened version of the text for the advertisement 104, simply using the phrase, "Click Here!" The redesigned advertisement 108 dis played in the area 106 has balanced the ease at which the advertisement 108 can be seen and the amount of information presented in the advertisement 108. It is contemplated that in some embodiments that the amount of information presented in a smaller area may be increased by utilizing scrolling text,  displaying a series of images, or other effects known to those skilled in the art) 
Barnes does not expressly teach providing an advertisement to respond in a way specified by an advertisement author.
However, Sosiak et al. teaches providing an advertisement  to respond in a way specified by an advertisement author (see paragraphs 0063-0066 - Paragraph 0063, note: The system may provide one or more templates enabling advertisers to submit a set of a plurality of advertisements and associate the advertisements in the set with corresponding contexts. More particularly, the system may enable advertisers to successively select each of the advertisements and one of a plurality of contexts such that the system associates the selected advertisement with the selected context. For example, the system may provide advertisers with a plurality of contexts that are pre-configured to represent common contexts, where each of the plurality of contexts is defined by one or more possible context values. Alternatively, the advertisers may select each context by selecting one or more possible context values from a plurality of possible context values for each of one or more context aspects. In this manner, advertisers may submit advertising bids via the system such that each bid pertains to at least one context value of a context aspect; paragraph 0064, note: The system may also provide templates for common contexts. More particularly, a template may enable advertisers to associate a plurality of advertisements that share a common context value for at least one context aspect. For example, a first template may be associated with hot weather, while a second template may be associated with cold weather; paragraph 0065, note: Templates may also be provided for use in association with common story flows. For example, advertisers of laundry detergent may select a first story flow, while coffee shops or brands may select a second story flow. Story flows may also be associated with one or more particular context aspects and/or aspect value(s). For example, story flows associated with the day of the week and time of day context aspects may include a work day story flow and a weekend story flow. As another example, a story flow may be associated with hot weather, while another story flow may be associated with cold weather. A story flow may have a linear order, or may simply share a common theme; and paragraph 0066, note: In addition, the system may enable the advertisers to specify an order pertaining to the plurality of advertisements in a set such that the advertisements are ordered with respect to one another. In response, the system may assign the order to the plurality of advertisements. In this manner, the plurality of advertisements may tell a story across a plurality of contexts). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Barnes in view of Sosiak et al. with the aforementioned teachings from Sosiak et al. with the motivation of providing a way for an advertiser to input constraints for displaying targeted advertisements (see Sosiak et al. paragraphs 0063-0066), when displaying targeted advertisements based on multiple constraints is known (see Barnes column 8 lines 53-68).


With respect to claim 31, Barnes teaches the method of claim 12;
wherein each of the first dynamic display format and the second dynamic display format is not an upconversion or downconversion scaling of the dynamic (6:1-44 & 9:20-30  the dynamic display formats are not upconversion or downconversion scaling and eliminates the problems discussed in 3:35-41)

With respect to claim 32, Barnes teaches the method of claim 12;
wherein the dynamic advertisement is a single advertising unit  (6:1-47 “the integrated advertisement may be stored as a single integrated file...” - a single ad unit and the dynamic selection of components for integration into the ad unit (e.g., based on device characteristics and/or screen size) such that the “same advertisement” may have a different appearance (e.g., size) and content (e.g., images, text, etc.) based on the context in which it is served/viewed.  Barnes further discloses that the single ad unit having varying components may be based on targeting criteria)
Barnes does not appear to disclose,
wherein the dynamic is a continuous advertising unit
However, Sosiak discloses
wherein the dynamic is a continuous advertising unit ([0031] & [0034]-[0038] “advertisements…associated with the same brand, product…or advertiser…correspond to a different…contexts…when the context indicates that it is 6:00 AM…and the user is home…indicate that the selected advertisement should be provided via the user’s home computer…9:00 AM…in a particular train station…advertisement may be provided to the user in the form of a notification…via the user’s mobile phone…the desire for a coffee initiated  by the earlier advertisement may therefore be strengthened…open his laptop…context may indicate…user is at work…sunny outside…may then present the user with an advertisement featuring two ice-cold Frappuccino’s…via the user’s work laptop…the plurality of advertisements…may together tell a store across the plurality of contexts…tell a cohesive story…an order may be associated with each of the plurality of advertisements such that…together tell a cohesive story that will further engage the user”, and per [0020] this provides “continuity of the advertising experience, a common message shared…may be strengthened”, [0040] “identify…based, at least in part  upon a profile of the user and …context”, [0044]-[0048] “tell a story…order may be associated…together tells a story…may ascertain a current position of the user within the store…select…based on the current position of the user within the story…”, [0065] “story flow may have a linear order, or may simply share a common theme”, the plurality of advertisements discussed in [0031] of Sosiak that each pertain to Starbucks coffee but different contexts are equivalent to what is referred to as a “single advertisement” as discussed in Applicant’s disclosure)
Sosiak suggests it is advantageous to include wherein the dynamic is a continuous advertising unit, because doing so track a user across contexts while creating a continuity of the advertising experience and strengthening of a common/shared message ([0031] & [0034]-[0038] & [0020] & [0044]-[0048] & [0065]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barnes to include wherein the dynamic is a continuous advertising unit, as taught by Sosiak because doing so can track a user across contexts while creating a continuity of the advertising experience and strengthening of a common/shared message.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would create a continuity of the advertising experience and strengthening of a common/shared message across contexts/impressions.
Furthermore, as in Sosiak, it was within the capabilities of one of ordinary skill in the art to modify the method of Barnes to include wherein the dynamic is a continuous advertising unit. Furthermore, as in Sosiak, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would strengthen the advertising effect , as is needed in Barnes.

With respect to claim 33
wherein the advertising unit changes in real time based on a set of predetermined rules (6:1-47 “the integrated advertisement may be stored as a single integrated file...” - a single ad unit and the dynamic selection of components for integration into the ad unit (e.g., based on device characteristics and/or screen size) such that the “same advertisement” may have a different appearance (e.g., size) and content (e.g., images, text, etc.) based on the context in which it is served/viewed (i.e., it “changes in real time based on a set of predetermined rules”)





	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barnes in view of Sosiak, as applied to claim 12 above, and further in view of in view of Wikipedia Internet Archive Way Back Machine Capture date of 9/25/2011.

With respect to claim 13, Barnes teaches the method of claim 12;
wherein receiving the first request from the first client comprises receiving, by the server, a second information identifying which advertisement the first client device is requesting, a tag associated with the first client device, and the first information identifying the user profile (see column 8 lines 58- column 9 line 42, note: In block 402 the web browser 304 may browse to a website. In block 404, as part of the browsing function or in response to an indication in the website, the web browser 304 may send a request for an advertisement to the advertisement server 306. The request may include some or all of an indication of the website being browsed to, an indication of the type of device 302, demographic or user profile data stored on the device 302, or any other information that may be useful for selecting an appropriate integrated advertisement and an appropriate image within the integrated advertisement In block 406, the advertisement server 306 may select one of the integrated advertisements 308,310, and 312 based on the website that was browsed to, the profile of the user of the mobile device 302, or any other targeting criteria. For example, the advertisement server 306 may select to respond  to the web browser 304 with the integrated advertisement 308. After selecting an integrated advertisement to respond with, the advertisement server 3 06 also selects an image in the image portion 212 of the integrated advertisement to dynamically bind with the markup language portion 210 and sends  the selected image and markup language portion 210 to the web browser 304 using one of the methods illustrated in FIG. 4B or4C. FIG. 4B illustrates one embodiment of a method for the advertisement server 306 to send the markup language portion 210 and an image in the image portion 212 of the selected integrated advertisement to the web browser 304. In block 408, the advertisement server 306 may select one of the plurality of images in an image portion 212 of an integrated advertisement. The advertisement server 306 may select the image based on the screen size of the mobile device. The advertisement server 306 may determine the screen size based on an indication of the screen size of the mobile device 302 provided in the request, or using other mobile device 302 information provided in the request. In some embodiments, the information may include any or all of a device model, serial number, or other device identifier that can be used to determine or estimate the screen size of the mobile device 302. In other embodiments, the advertisement server 306 may send a request to the mobile device 302 for an indication of the screen size or other information that may be used to determine or estimate the screen size of the mobile device 302. In one embodiment, the advertisement server 306 may use another index, similar to that described above, to correlate the mobile device 302 information with a particular image in the image portion 212 of the selected integrated advertisement. In other embodiments, another index may be used by the advertisement server 306 to correlate the mobile device 302 information with a particular screen size. The advertisement server 306 may then use the index described above and the determined screen size to select the image). 
While Barnes clearly teaches using a user profile to provide targeted ads to users (see column 8 lines 54-67) Barnes does not expressly teach (1) collecting information in a user profile or more specifically the recited limitation of wherein the information is a first information. While Barnes clearly teaches a user browser providing a tag so that the system can determine the screen a user agent tag. 
However, Sosiak et al. teaches (1) collecting information in user profile or more specifically the recited limitation of wherein the information is a first information (see paragraphs 0022, 0025-0026	Paragraph 0022, note: Examples of social networking web sites include Yahoo, Facebook, Tumblr, Linkedln, Flickr, and Meme. The server(s) 102 may enable the web site to provide a variety of services to its users. More particularly, users of the web site may maintain public user profiles, interact with other members of the web site, upload files (e.g., photographs, videos), etc.; paragraph 0025, note: The server(s) 102 may have access to one or more user logs 118 ( e.g., user databases) into which user information is retained. This user information or a portion thereof may be referred to as a user profile. More particularly, the user profile may include public information that is available in a public profile and/or private information. The user logs 118 may be retained in one or more memories that are coupled to the server(s) 102; paragraph 0026, note: The user information retained in the user logs 118 may include personal information such as demographic information (e.g., age and/or gender) and/or geographic information (e.g., residence address, work address, and/or zip code). In addition, each time a user performs online activities such as clicking on an advertisement or purchasing goods or services, information regarding such activity or activities may be retained as user data in the user logs 118. For instance, the user data that is retained in the user logs 118 may indicate the identity of web sites visited, identity of ads that have been selected (e.g., clicked on) and/or a timestamp. Moreover, where the online publisher supports a search engine via the server(s) 102, information associated with a search query, such as search term(s) of the search query, information indicating characteristics of search results that have been selected (e.g., clicked on) by the user, and/or associated timestamp may also be retained in the user logs 118. A user may be identified in the user logs 118 by a user ID ( e.g., user account ID), information in a user cookie, etc.). 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Barnes in view of Sosiak et al. with the aforementioned teachings from Sosiak et al. with the motivation of providing a way to provide additional types of known targeted advertisements to a user based on data stored in a user’s profile (see Sosiak et al. paragraphs 
While Barnes in view of Sosiak et al. clearly teaches a user browser providing a tag so that the system can determine the screen size (see column  8 lines 60- column 9 line 42) Barnes in view of Sosiak et al. does not expressly teach sending a user agent tag. 
	However, Wikipedia User Agent teaches sending a user agent tag (see page 1, note: “In computing a user agent is a client application implementing a network protocol used in a communications within a client-server distributed computing system. “, “When a user agent operates, it typically identifies itself, its application type, operating system, software vendor, or software revision, by submitting a characteristic identification string to its operating peer”, “Web sites often include code to detect browser version to adjust the page design sent according to the user agent string received.” ). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Barnes in view of Sosiak et al. with the aforementioned teachings from Wikipedia User Agent with the motivation of providing a known type of software that provides information regarding the user device in order to adjust displayed information accordingly (see Wikipedia page 1), when Barnes clearly teaches providing information based on device information like screen size determined by device model or serial number (see Barnes column 8 lines 57- column 9 lines 32) is known.


	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barnes in view of Sosiak, as applied to claim 12 above, and further in view of in view of Caruso et al. (United States Patent Application Publication Number: US 2009/0182841).


With respect to claim 16, Barnes teaches the method of claim 12;
wherein identifying a characteristic of the first client device comprises determining whether the first client device supports a certain screen size with an advertisement (see column 9 lines 22-42, note: The advertisement server 306 may select the image based on the screen size of the mobile device. The advertisement server 306 may determine the screen size based on an indication of the screen size of the mobile device 302 provided in the request, or using other mobile device 302 information provided in the request. In some embodiments, the information may include any or all of a device model, serial number, or other device identifier that can be used to determine or estimate the screen size of the mobile device 302. In other embodiments, the advertisement server 306 may send a request to the mobile device 302 for an indication of the screen size or other information that may be used to determine or estimate the screen size of the mobile device 302. In one embodiment, the advertisement server 306 may use another index, similar to that described above, to correlate the mobile device 302 information with a particular image in the image portion 212 of the selected integrated advertisement. In other embodiments, another index may be used by the advertisement server 306 to correlate the mobile device 302 information with a particular screen size. The advertisement server 306 may then use the index described above and the determined screen size to select the image).
Barnes in view of Sosiak et al. does not expressly teach determining whether the client device supports a particular plugin for running an applet for that plugin with an advertisement.
However, Caruso et al. which is in the art of confirming electronic advertisement display (see abstract) teaches determining whether the client device supports a particular plugin for running an applet for that plugin with an advertisement (see paragraphs 0025 and 0039 -  Paragraph 0025, note: As described above, a flash player decodes and plays back multiple streams of compressed audio and video simultaneously. A flash plug-in 2010 is any plug-in, code, program, or applet that enables flash functionality within web browser 2000. Local flash storage 2020 is any local storage accessible by flash plug-in 2010 as storage, including but not limited to persistent identification elements ("PIE") or local shared object ("LSO" or ".sol") files; and paragraph 0039, note: In many embodiments, the alternate ad may be in a different media format than the initial advertisement. Ibis is best illustrated by an example. If the initial advertisement was a static banner ad, such as a JPEG file, the polymorphic server script 2202 attempts to load an alternate flash ad via a flashplug in 2010. In such an embodiment, the polymorphic server script 2202 instructs the browser 2000 to download a flash file 2052 containing the alternate advertisement. If a flash verifier 2210 detects no flash plug-in 2010 is available, process 400 may revert to downloading another type of alternative ad. Without inventive faculty, those of ordinary skill in the art will readily understand there are numerous other embodiments). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified Barnes in view of Sosiak et al. with the aforementioned teachings from Caruso et al. with the motivation of providing a way to provide an alternative ad when a user’s device doesn’t support software to run a specific advertisement (see Caruso et al. paragraphs 0025 and 0039), when Bares practically suggests as much by teaching ads can be based on user device characteristics like screen size (see Barnes column 9 lines 22-42).



Supplemental Rejection

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


	Claim(s) 12-15, 17-19, and 31-33 are rejected under 35 U.S.C. 102 (e) as being anticipated by Ferreira et al.  (U.S.PG Pub No. 2013/0238449, September 12, 2013 - hereinafter "Ferreira”)

With respect to claim 12
receiving information, at a server computer, from a user that subscribes to an Internet property, wherein the information establishes a user profile for the user at the Internet property; ([0037] user has login credentials at website or web services and associated profile such as last interactions/visits, [0039] & [0044]-[0046])
waiting for a first request, at the server computer, to serve a dynamic advertisement to the user based on the user profile; ([0036]-[0037] waiting for request inherent before request received, [0003], [0044]-[0046])
receiving the first request, at the server computer, from a first client device to access the dynamic advertisement to display on the first client device based on the user profile,  ([0037]-[0038], , [0003], [0044]-[0046])
wherein the first client device and a second client device are associated with the user profile based on the information, wherein the first client device and the second client device differ from each other in screen size; ([0020]-[0024] & [0035] & [0038] & [0044]-[0046])
identifying, at the server computer, the user profile that initiated the first request; ( [0038] & [0044]-[0046])
identifying, at the server computer, a characteristic of the first client device, wherein the characteristic including at least a screen dimension of the first client device; ([0020]-[0024] & [0035] & [0038] & [0044]-[0046]) 
using, at the server computer, the user profile as identified and characteristic of the first client device as identified to select a first dynamic display format and elements of the dynamic advertisement to serve to the first client device based on the screen dimension and the user profile; and ([0020]-[0024] & [0035] & [0038] & [0044]-[0046])
responding, at the server computer, to the first request from the first client device based on the user profile with the first dynamic display format and elements of the dynamic advertisement, such that upon receiving the first request from the first client device, the server computer determines the first dynamic display format and elements of the dynamic advertisement to serve to the first client device based on the screen size of the first client device and the user profile ([0020]-[0024] & [0035] & [0038] & [0044]-[0046])
receiving a second request, at the server computer, from the second client device to access the dynamic advertisement to display on the second client device based on the user profile; (([0045] “the template for use when…targeting a user at an “awareness” level in the sales funnel…templates for user when…targeting a user at a “consideration” level in the sales funnel…” – therefore the system may receive second requests to access the dynamic advertisement , [0038] “may select one template when the advertisement will be served to a user that is not familiar…and a second template when the user has purchased the advertised product”, [0003] “user that…has already viewed an initial advertisement may be presented with a different version of the advertisement” [0037]-[0038], [0003])
responding, at the server computer, to the second request from the second client device based on the user profile with the second dynamic display format and elements of the dynamic advertisement, such that upon receiving the second request from the second client device the server computer determines the second dynamic display format and elements of the dynamic advertisement to serve to the second client device based on the screen size of the second client device and the user profile, such that the dynamic advertisement is served in different content layout versions based on the screen sizes of the first client device and the second client device and the user profile, ([0020]-[0024] & [0035] & [0038] & [0044]-[0046])
wherein the first dynamic display format and elements of the dynamic advertisement served to the first client device is responsive to the characteristic of the first client device and the user profile, ([0020]-[0024] & [0035] & [0038] & [0044]-[0046])
wherein the second dynamic display format and elements of the dynamic advertisement served to the second client device is responsive to the characteristic of the second client device and the user profile, ([0020]-[0024] & [0035] & [0038] & [0044]-[0046])
wherein the second dynamic display format and elements displayed on the second client device is a continuation of the first dynamic display format and elements of the dynamic advertisement displayed on the first client device and collectively form a continuous sequential story-based evolution of the dynamic advertisement ([0045] “the template for use when…targeting a user at an “awareness” level in the sales funnel…templates for user when…targeting a user at a “consideration” level in the sales funnel…”, [0038] “may select one template when the advertisement will be served to a user that is not familiar…and a second template when the user has purchased the advertised product”, [0003] “user that…has already viewed an initial advertisement may be presented with a different version of the advertisement” - as such, Ferreira discloses providing the advertisement in response to a second ad request in a format and with elements (e.g., a version/template of the same advertisement having different content based on, for example, the size of the device upon which the advertisement will be displayed and the stage in the purchase funnel the user is in based on past times the advertisement was served and/or interacted with) such that it is “a continuation of the first dynamic display format and elements…and collectively form a continuous sequential story-based evolution of the dynamic advertisement, consistent with Applicant’s own disclosure”)

With respect to claim 13, Ferreira teaches the method of claim 12;
wherein the information is a first information, wherein receiving the first request from the first client comprises receiving, by the server, a second information identifying which advertisement the first client device is requesting, a user agent tag associated with the first client device, and the first information identifying the user profile ([0037]-[0038] & [0044]-[0046])

With respect to claim 14, Ferreira teaches the method of claim 12;
wherein the information is a first information, wherein identifying the user profile does not include personally identifiable information (PII), but includes a second information sufficient to distinguish the user profile from other user profiles ([0046] & [0037])

With respect to claim 15
wherein the information is a first information, wherein identifying the user profile comprises requesting a second information from the Internet property to identify the user based on the user profile stored by the Internet property ([0046] & [0037])

With respect to claim 17, Ferreira teaches the method of claim 12;
wherein selecting a first dynamic display format and elements comprises selecting from one or more versions of an advertising unit defined by an advertisement author using an authoring tool ([0003] & [0020]-[0024] & [0035] & [0038] & [0044]-[0046])

With respect to claim 18, Ferreira teaches the method of claim 12;
wherein selecting the first dynamic display format and elements of the dynamic advertisement comprises adjusting a flexible advertising unit to adapt the dynamic advertisement to the characteristic of the first client device ([0003] & [0020]-[0024] & [0035] & [0038] & [0044]-[0046])

With respect to claim 19, Ferreira teaches the method of claim 12;
wherein selecting the first dynamic display format and elements of the dynamic advertisement comprises applying present state information based on the user profile and the characteristic of the first client device to dynamically adjust the first display format and elements of the dynamic advertisement to respond in a way specified by an advertisement author ([0003] & [0020]-[0024] & [0035] & [0038] & [0044]-[0046])

With respect to claim 31, Ferreira teaches the method of claim 12;
wherein each of the first dynamic display format and the second dynamic display format is not an upconversion or downconversion scaling of the dynamic advertisement, ([0020]-[0024] & [0035] & [0038]]

With respect to claim 32
wherein the dynamic advertisement is a single continuous advertising unit ([0035] “the templates…can vary…template 300 to serve as a basis of a search engine…view of an advertisement…a different template to serve as a basis for a browser page view of the advertisement…mobile view of the advertisement”, [0038] “determines a template…to generate the advertisement”, [0045] “the template for use when…targeting a user at an “awareness” level in the sales funnel…templates for user when…targeting a user at a “consideration” level in the sales funnel…”, [0038] “may select one template when the advertisement will be served to a user that is not familiar…and a second template when the user has purchased the advertised product”, [0003] “user that…has already viewed an initial advertisement may be presented with a different version of the advertisement”)

With respect to claim 33, Ferreira teaches the method of claim 12;
wherein the advertising unit changes in real time based on a set of predetermined rules ([0038] “publishing platform 120 can select a template…in response to the request…selects a template based on a variety of factors, which can include, by way of example and not limitation, properties of the request such as information regarding the device from which the request was received, information regarding a user, or a web page on which the advertisement will be presented. For example, ad publishing platform 120 may select one template when the device is a mobile device and another template when the device is a desktop computer. Likewise…may select one template when the advertisement will be served to a user that is not familiar with the advertiser or advertised product or service and a second template when the user has purchased the advertised product or service”)




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al.  (U.S.PG Pub No. 2013/0238449, September 12, 2013 - hereinafter "Ferreira”) in view of in view of Caruso et al. (United States Patent Application Publication Number: US 2009/0182841).

With respect to claim 16, Ferreira teaches the method of claim 12;
wherein identifying a characteristic of the first client device comprises determining whether the first client device supports a certain screen size with an advertisement ([0003] & [0020]-[0024] & [0035] & [0038] & [0044]-[0046])
Ferreira does not expressly teach determining whether the client device supports a particular plugin for running an applet for that plugin with an advertisement.
However, Caruso et al. which is in the art of confirming electronic advertisement display (see abstract) teaches determining whether the client device supports a particular plugin for running an applet for that plugin with an advertisement (see paragraphs 0025 and 0039 -  Paragraph 0025, note: As described above, a flash player decodes and plays back multiple streams of compressed audio and video simultaneously. A flash plug-in 2010 is any plug-in, code, program, or applet that enables flash functionality within web browser 2000. Local flash storage 2020 is any local storage accessible by flash plug-in 2010 as storage, including but not limited to persistent identification elements ("PIE") or local shared object ("LSO" or ".sol") files; and paragraph 0039, note: In many embodiments, the alternate ad may be in a different media format than the initial advertisement. Ibis is best illustrated by an example. If the initial advertisement was a static banner ad, such as a JPEG file, the polymorphic server script 2202 attempts to load an alternate flash ad via a flashplug in 2010. In such an embodiment, the polymorphic server script 2202 instructs the browser 2000 to download a flash file 2052 containing the alternate advertisement. If a flash verifier 2210 detects no flash plug-in 2010 is available, process 400 may revert to downloading another type of alternative ad. Without inventive faculty, those of ordinary skill in the art will readily understand there are numerous other embodiments). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified Ferreira with the aforementioned teachings from Caruso et al. with the motivation of providing a way to provide an alternative ad when a user’s device doesn’t support software to run a specific advertisement (see Caruso et al. paragraphs 0025 and 0039), when Ferreira practically suggests as much by teaching ads can be based on user device characteristics like screen size.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Morrisroe et al. (U.S. PG Pub No. 2006/0069612, December 11, 2003) teaches a dynamic single ad unit that adjusts the components displayed and display format based on user configuration data and user profile data (e.g., whether it is the first or second time they’ve seen the advertisement) (see [0035]-[0036] & [0018])

Singh et al. (U.S. PG Pub No. 2011/0320956, December 29, 2011) teaches a dynamic single ad unit that adjusts the components displayed and display format based on user configuration data

Hurt et al. (U.S. PG Pub No. 2006/0069612, March 30, 2006) teaches sequential advertisement presentation with progressive storytelling

“Responsive Design and Ad Creative An IAB Perspective” (a report prepared by the IAB Mobile Marketing Center of Excellence – September 2012) teaches a dynamic single ad unit that adjusts the components displayed and display format based on user configuration data.


Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621